          Case 4:20-cv-40118-TSH Document 40 Filed 02/24/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                 CENTRAL DIVISION


 PAUL WASGATT,
      Plaintiff,

        v.                                                Civil Action No. 4:20-cv-40118

 ALLSTATE INSURANCE COMPANY and                           LOCAL RULE 16.1 CERTIFICATION
 GLENN T. SHAPIRO,

        Defendants.



       Defendants Allstate Insurance Company and Glenn T. Shapiro and their counsel hereby

certify that they have conferred (a) with a view to establishing a budget for the costs of

conducting the full course – and various alternative courses – of the litigation; and (b) to consider

the resolution of the litigation through the use of alternative dispute resolution programs such as

those outlined in Local Rule 16.4.




                                                 1
        Case 4:20-cv-40118-TSH Document 40 Filed 02/24/21 Page 2 of 3




DEFENDANTS ALLSTATE INSURANCE                ALLSTATE INSURANCE COMPANY
COMPANY & GLENN T. SHAPIRO                   AND GLENN T. SHAPIRO
                                             By their attorneys,
By,
___/s/ Frank Lukes____________________        /s/ Brian M. Casaceli
Frank Lukes                                  Richard C. Van Nostrand, BBO #507900
Allstate Insurance Company                   Brian M. Casaceli BBO #690580
2775 Sanders Road                            Mirick, O'Connell, DeMallie & Lougee, LLP
Northbrook, IL 60062                         1800 West Park Drive | Suite 400
February 23, 2021                            Westborough, MA 01581-3926
                                             rvannostrand@mirickoconnell.com
By,                                          bcasaceli@mirickoconnell.com
                                             Telephone: (508) 860-1453
__________________________________           Facsimile: (508) 207-9347
Glenn T. Shapiro
2775 Sanders Road                             /s/ Robert G. Lian, Jr.
Northbrook, IL 60062                         Robert G. Lian, Jr. (pro hac vice)
                                             Katherine I. Heise (pro hac vice)
                                             Akin Gump Strauss Hauer & Feld LLP
          24 2021
February ____,                               2001 K Street N.W.
                                             Washington, DC 20006
                                             blian@akingump.com
                                             kheise@akingump.com
                                             Telephone: (202) 887-4000
                                             Facsimile: (202) 887-4288

                                             ATTORNEYS FOR DEFENDANTS
                                             ALLSTATE INSURANCE COMPANY
                                             AND GLENN T. SHAPIRO




                                         2
          Case 4:20-cv-40118-TSH Document 40 Filed 02/24/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I, Katherine I. Heise, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on February
24, 2021.



                                                        /s/ Katherine I. Heise
Dated: February 24, 2021
